Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the amendment filed 12/27/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 5-8, 9, 10, 11-14, 15-18, 19, 20   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 6, 15, 16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claim limitation “means for determining a minimum amount of narrowband resources for transmission of a common reference signal (CRS) in a subframe to at least one User Equipment (UE) configured for wideband operation, based, at least in part, on one or more channels to be transmitted in the subframe, wherein the minimum amount of narrowband resources for the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources; and means for transmitting the CRS using the determined narrowband resources.” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the specification does not disclose means for receiving a convoluted signal comprising a plurality of radio access technology (RAT) waveforms over a shared channel; means for determining that an interference level associated with the convoluted signal satisfies a threshold; means for sending an indication to reconstruct a first signal of a first RAT waveform based on the determination that the threshold is satisfied, wherein the means for sending the indication is operable to send the indication to a first radio of the UE from a second radio of the UE; means for reconstructing [[a]] the first signal of [[a]] the first RAT waveform from the plurality of RAT waveforms .
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-4, 9, 10, 11-14, 19, 20   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  


Claim  9 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the minimum amount of narrowband resources for the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources ” and in combination with other limitations recited as specified in claim 9 .


Claim  10  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the minimum amount of narrowband resources for the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the 


Claim  11  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the minimum amount of narrowband resources for the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources ” and in combination with other limitations recited as specified in claim 11.





Claim  19  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the minimum amount of narrowband resources for the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources ” and in combination with other limitations recited as specified in claim 19.


Claim  20  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the minimum amount of narrowband resources for the CRS is required by the at least one UE to perform one or more functions relating to the one or more channels and the one or more functions comprise measuring channel quality based on the narrowband resources ” and in combination with other limitations recited as specified in claim 20.

Allowable Subject Matter
Claims 7, 8, 17, 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHUONG T HO/Examiner, Art Unit 2412